Per Curiam:
The affidavit of defence avers that the money due upon the *517mortgage in controversy was paid after its maturity to the executors of the last will and testament of Peter Good, deceased. The plaintiff alleges, however, that this was a mispayment; that the money should have been paid to him as administrator of the estate of Ann Eliza Good, the wife of said Peter Good. The bond accompanying the mortgage appears to have been lost, and was not produced in the court below, nor here. The recital thereof in the mortgage was admitted to be correct. It was in the name of Peter Good, “ conditioned for the payment of one thousand dollars, with interest, to the heirs or legal representatives of said Peter Good, within three months after the decease of the said Peter Good, or Ann Eliza, his wife, or the survivor of them.” This is plain, and we find nothing in the habendum of the mortgage or in the defeasance to change the legal effect of these words. After the death of both Peter Good and his wife, the money was paid to the executors of the former, and, for anything that appears, the payment was good.
The order of the court below refusing judgment is affirmed.